DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6, 9, 11, 13, 15-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US 2001/0018632 A1) in view of Sujan (US 2009/0293453 A1).
Regarding claim 1, Thomas discloses a method of controlling operation of an internal combustion engine, the method comprising:
determining a temperature of a working liquid in an engine block circuit (step 200) of the internal combustion engine (12), the working liquid comprising a cooling liquid or a lubrication liquid;
operating the internal combustion engine (12);
engaging a thermal load (coolant heating systems) responsive to the temperature of the liquid (engine coolant temperature ECT) being below a first temperature threshold (step 206), wherein engaging the thermal load comprises at least one of increasing a pumping load (shutters or exhaust (engine) brackets, paragraph [0016]) of the internal combustion engine (12), or changing an air/fuel ratio, thereby adding heat to the engine block circuit (12);
controlling the thermal load as a function of the temperature of the liquid (ECT, EIT, EAT); and disengaging at least a portion of the thermal load responsive to the temperature of the liquid being above the low temperature limit (step 216).
Thomas is silent as to increasing the pumping load comprises adjusting a variable geometry turbocharger to increase the backpressure.
Sujan discloses an engine system (100) having a variable geometry turbocharger (VGT 118) with movable vanes (19), in which when the vanes (19) are in a closed position a backpressure is created in the exhaust manifold and the engine pumping work is increased. The increased pumping work results in an increase in the engine output exhaust gas temperature; see paragraph [0054].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Thomas by adjusting the VGT to increase the backpressure that results in an increase in the exhaust gas temperature as disclosed by Sujan to increase the exhaust manifold temperature.
Regarding claim 3, wherein increasing the pumping load comprises engaging a parasitic load (extra parasitic loads, paragraph [0016]).
Regarding claim 4, wherein the parasitic load comprises at least one of an air compressor, a battery charger, or a resistive heater.
Regarding claim 5, wherein the resistive heater comprises a resistive exhaust system heater to increase a temperature of exhaust gases (coolant heating systems, [0016]).
Regarding claim 6, wherein the resistive heater comprises a resistive liquid circuit heater (auxiliary devices to increase engine load to increase combustion temperature). 
Regarding claim 9, wherein disengaging at least a portion of the thermal load comprises removing a first portion of the thermal load responsive to the temperature of the liquid rising above the first temperature threshold (step 216) and removing a second portion of the thermal load responsive to the fluid temperature rising above a second temperature threshold higher than the first temperature threshold.
Regarding claim 11, Thomas disclosed a controller (46) comprising thermal control logic structured to implement the method of claim 1
Regarding claim 13, Thomas discloses an internal combustion engine (12) comprising: an engine block including an engine block circuit to circulate a liquid (coolant or lubricant) therethrough, the engine block circuit comprising a cooling circuit or a lubrication circuit; a temperature sensor structured to sense a temperature of the liquid; and an engine controller (46) comprising thermal control logic structured to implement a method including: operating the internal combustion engine (12); engaging a thermal load responsive to the temperature of the liquid being below a first temperature threshold (step 206), wherein engaging the thermal load comprises at least one of increasing a pumping load  (closing shutters or exhaust brackets, paragraph [0016]) of the internal combustion engine (12), or changing an air/fuel ratio, thereby adding heat to the engine block circuit (coolant or lubricant); controlling the thermal load as a function of the temperature of the liquid (step 206); and disengaging at least a portion of the thermal load responsive to the temperature of the liquid being above the low temperature limit (step 216). 
Thomas is silent as to increasing the pumping load comprises adjusting a variable geometry turbocharger to increase the backpressure.
Sujan discloses an engine system (100) having a variable geometry turbocharger (VGT 118) with movable vanes (19), in which when the vanes (19) are in a closed position a backpressure is created in the exhaust manifold and the engine pumping work is increased. The increased pumping work results in an increase in the engine output exhaust gas temperature; see paragraph [0054].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Thomas by adjusting the VGT to increase the backpressure that results in an increase in the exhaust gas temperature as disclosed by Sujan to increase the exhaust manifold temperature.
Regarding claim 15, wherein increasing the pumping load comprises engaging a parasitic load (paragraph [0016]).
Regarding claim 16, wherein the parasitic load comprises at least one of an air compressor, a battery charger, or a resistive heater (coolant heating systems, [0016]).
Regarding claim 20, wherein disengaging at least a portion of the thermal load comprises removing a first portion of the thermal load responsive to the temperature of the liquid rising above the first temperature threshold (step 208) and removing a second portion of the thermal load responsive to the fluid temperature rising above a second temperature threshold (step 210) higher than the first temperature threshold.
Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US 2001/0018632 A1) in view of Sujan (US 2009/0293453 A1) and further in view of Hoshiba et al. (US 6,109,235).
Regarding claim 7, Thomas in view of Sujan discloses all the limitations as applied to claim 1 above, but is silent as to increasing idle speed.
Hoshiba teaches the prior art have addressed issues associated with start-up by increasing idle speed until the engine is warmed-up to sufficient degree; col. 1 and ll. 30-34.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Thomas in view of Sujan by increasing the engine idle speed until the engine is warmed up to a sufficient degree as taught by Hoshiba to warm-up the engine during cold start.
Regarding claim 18, wherein increasing the pumping load comprises further comprises increasing an idle speed of the internal combustion engine (12).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US 2001/0018632 A1) in view of Sujan (US 2009/0293453 A1) and further in view of King (US 2013/0206744 A1).
Thomas in view of Sujan discloses all the limitations as applied to claim 13, but is silent as to  an electric (resistive) heater coupled to the engine block.
King discloses an electric heater (1) coupled to an engine block (paragraph [0018) to heat the engine coolant and keep the engine warm upon ignition.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Thomas in view of Sujan by using an electric heater coupled to the engine block as disclosed by King to keep the engine warm during ignition.
Allowable Subject Matter
Claims 2,8, 10, 14, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose pre-heating engine coolant.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841. The examiner can normally be reached Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747